DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #17/124,885 filed on 12/17/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/27/2021 and 01/31/2022 have been considered and placed of record. Initialed copy are attached herewith.
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the underlined limitations of, “The battery sequencer of claim 8, wherein the processing component comprises a PIC microcontroller” are indefinite as it is not defined nowhere in the specifications.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the underlined limitations of, “The battery sequencer of claim 8, wherein the processing component comprises a PIC microcontroller” are indefinite as it is not defined nowhere in the specifications. A look at the specifications specifically paragraphs [0037] and [00154] reveals that the word “PIC” is not defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11-19 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Skipper USPAT 9,214,826.
Regarding claim 1: Skipper at least discloses and shows in Figs. 2A-2B and 3: A battery sequencer(100) comprising: 
a. at least one relay(Relay 120, Relay 125, Relay 130, Relay 135); 
b. at least one relay control((Control Signals output by controller 105 via control signal pin of microcontroller 105; see col. 6, lines 5-32)(see Figs. 2A and 2B) as output by controller 105) configured to selectively activate and deactivate the at least one relay(Relay 120, Relay 125, Relay 130, Relay 135)(see col. 8, lines 5-61); and 
c. a processing component(105)(note- processing component is included in controller 105; see col. 7, lines 55-67), wherein the processing component(note- the microcontroller 105 comprises a processor core) is configured to receive a first input and programmed to activate the at least one relay via the at least one relay control in response to the first input(see col. 4, lines 64 to col. 5, lines 33;see col. 7, lines 55-67 and col. 8, lines 5-14).
Regarding claim 2, Skipper discloses, further comprising a power supply(110) in communication with at least one of the at least one relay, the at least one relay control and the processing component(105)(see col. 5, lines 2-30).
Regarding claim 3, Skipper discloses, wherein the processing component(105) is programmed to deactivate the at least one relay(Relay 120, Relay 125, Relay 130, Relay 135) via the at least one relay control(control signals as output by microcontroller 105; see col. 6, lines 27-32) in response to a second input(depending whether in charge mode or load (or discharge) mode; see col. 6, lines 5-32).
Regarding claim 4, Skipper discloses, wherein the sequencer is configured to be in electrical communication with a plurality of rechargeable batteries(Battery A 160, Battery B 165) and a battery maintenance device(150), wherein the sequencer provides communication between the battery maintenance device and one or more of the plurality of rechargeable batteries(battery A 160, battery B 165)(see col. 8, lines 15-30).
Regarding claim 5, Skipper discloses, wherein the at least one relay(Relay 120, Relay 125, Relay 130, Relay 135) comprises a first relay(one of (120 and 125))(as discharge or load relays) and a second relay(one of (130 and 135))(as charge relays) and the at least one relay control comprises a first relay control configured to selectively activate and deactivate the first relay(see control signals output via output pins of microcontroller 105 to 120 and 125 in Fig. 2A; see col. 8, lines 4-14) and a second relay control configured to selectively activate and deactivate the second relay(see control signals output by 105 to 130 and 135).
Regarding claim 6, Skipper discloses all the claimed invention as set forth and discussed above in claim 5. Skipper discloses, wherein the processing component(105) is programmed to activate(Relays in ON position; see timing diagram in Fig. 3) the first relay via(one of 120 and 125 (in discharge or load mode) or one of 130 and 135) (in charge mode); see configurations 1 and 2 in relay state table; see Fig. 2B) the first relay control in response to the first input(as received by microcontroller 105) and deactivate the second relay(one of 130 and 135) via the second relay control in response to the first input(see col. 8, lines 4-14).
Regarding claim 7, Skipper discloses all the claimed invention as set forth and discussed above in claim 6. Skipper discloses, wherein the processing component(105) is programmed to deactivate the first relay via the first relay control in response to a second input and activate the second relay via the second relay control in response to the second input(see Fig. 3 and col. 6, lines 5-26; col. 7, line 55-col. 8, line 14).
Regarding claim 8, Skipper discloses, wherein the processing component(105) comprises at least one of a microcontroller or a microprocessor(see col. 7, lines 55+).
Regarding claim 9, Skipper discloses all the claimed invention as set forth and discussed above in claim 8. Skipper discloses, wherein the processing component(105) comprises a CPU(note- The microcontroller 105 comprises a processor core, memory, clock, analog-to-digital converter (ADC), digital-to-analog converter (DAC) and programmable input/output pins; see col. 7, lines 55-67).
Regarding claim 11, Skipper discloses, wherein the sequencer further comprises a feedback mechanism(fan 115 and visual display 145; see Fig. 2A) in communication with the processing component(105)(see col. 8, lines 44-55).
Regarding claim 12, Skipper discloses, wherein the feedback mechanism is configured to provide feedback to a user regarding at least one piece of information about the sequencer)(see col. 8, lines 44-58).
Regarding claim 13, Skipper discloses, wherein the feedback mechanism comprises at least one of a light, a display(visual display 145; see Fig. 2A; col. 8, lines 44-55), a piezo indicator, or a speaker.
Regarding claim 14, Skipper discloses, wherein the feedback mechanism is in communication with the processing component(105) via one of a wired connection(by inspection of Fig. 2A, the connection is a wired connection)  or a wireless connection.
Regarding claim 15: Skipper at least discloses: A system(see Fig. 2A) comprising: 
a.   a battery maintenance device(110,150); and 
b.   a sequencer(140) in communication(via control signals and conditioned output from converter 110; see Fig. 2B) with the battery maintenance device(110,150), wherein the sequencer comprises: 
i.   at least one relay(Relay 120, Relay 125, Relay 130, Relay 135); 650043077.073 8500 
ii.   at least one relay control((Control Signals output by controller 105 via control signal pin of microcontroller 105; see col. 6, lines 5-32)(see Figs. 2A and 2B) as output by controller 105) configured to selectively activate and deactivate the at least one relay(Relay 120, Relay 125, Relay 130, Relay 135)(see col. 6, lines 5-32 and col. 8, lines 5-61); and 
iii.   a processing component(105)(note- processing component is included in controller 105; see col. 7, lines 55-67), wherein the processing component is configured to receive a first input and programmed to activate the at least one relay via the at least one relay control in response to the first input(col. 6, lines 5-26; col. 7, line 55-col. 8, line 14).
Regarding claim 16, Skipper discloses, wherein the battery maintenance device comprises a battery charger(110 is DC-DC converter and power conditioner 150 can also be a regulator; see col. 5, lines 2-6; col. 7, lines 32-34; col. 8, lines 27-28)
Regarding claim 17, Skipper discloses, wherein the battery maintenance device comprises a battery exercising device((120 and 125) as discharge or load relays).
Regarding claim 18, Skipper discloses all the claimed invention as set forth and discussed above in claim 17. Skipper further discloses, Regarding claim 17, wherein the battery exercising device comprises a discharge circuit(discharge relays (120) and (125)) operable to allow the battery exercising device to selectively discharge a rechargeable battery(160 A or 160 B)(see col. 8, lines 4-14).
Regarding claim 18, Skipper at least discloses and shows in Figs. 2A-2B and 3: A system comprising:
a.    a first battery maintenance device(charge relays 130 and 135 in combination with converter 110; see relay state table);
b.    a second battery maintenance device(((120 and 125) as discharge or load relays in combination with power conditioner 150; see relay state table and col. 8, lines 15-23);                  
and
c.    a sequencer(140) in communication with the first battery maintenance device and the
       second battery maintenance device, wherein the sequencer comprises:
 i.   at least one relay(Relay 120, Relay 125, Relay 130, Relay 135);
ii.   at least one relay control((Control Signals output by controller 105 via control signal pin of microcontroller 105; see col. 6, lines 5-32)(see Figs. 2A and 2B) as output by controller 105; see col. 6, lines 5-32 and col. 8, lines 5-61)  configured to  selectively activate and deactivate the at least one relay; and
iii.   a processing component(105), wherein the processing component is   configured to receive a first input and programmed to activate the at least one relay via the at least one relay control in response to the first input(col. 6, lines 5-32; col. 7, line 55-col. 8, line 14).
Regarding claim 20, Skipper further discloses, wherein the first battery maintenance device comprises a battery charger(110 is a DC-DC type converter; see col. 5, lines 2-6; col. 7, lines 32-34; col. 8, lines 27-28) and the second battery maintenance device comprises a battery exercising device(Relays 120 and 125 constitute a discharge circuit when connected to  converter 110 and to the selected battery 160 A or 165 B for discharging power; see col. 6, lines 5-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skipper USPAT 9,214,826 in view of Langer et al., (Langer) USPAT 10,668,295.
Regarding claim 10, Skipper discloses all the claimed invention as set forth and discussed above in claim 8. Skipper stayed silent regarding the processing component comprises a PIC microcontroller. However, Langer teaches(col. 7, lines 9-12) factual evidence of, the microprocessor U4 which is powered by switching regulator U$2, which can be a PIC microcontroller from Microchip Corp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the processing unit of Skipper to comprise a PIC microcontroller since it was known in the art that processing unit can comprise a PIC controller as evidenced by Langer(col. 7, lines 9-11).
Accordingly claim 10 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPATs 11,031,795 and 11,011,919 to Velderman et al., (Velderman) discloses a battery carrier system.
USPAT 9,257,856 to Park et al., (Park) discloses a wireless power transmitter and method of controlling the same.
USPAT 8,125,186 to Carkner discloses a graphic state of charge indicator for a battery charging system and method of use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 5, 2022